IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-30494
                         Summary Calendar



BOBBY BOSUN SMITH,

                                          Petitioner-Appellant,

versus

JOHN ASHCROFT, U.S. Attorney General;
KEVIN D. ROONEY, ACTING COMMISSIONER,
IMMIGRATION AND NATURALIZATION SERVICE;
ANDREA QUARANTILLO, District Director,
Immigration and Naturalization Service;
CHRISTINE G. DAVIS, District Director,
Immigration and Naturalization Service;
IMMIGRATION AND NATURALIZATION SERVICE,

                                          Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 01-CV-444
                       --------------------
                         October 31, 2001

Before DAVIS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Bobby Bosun Smith, federal prisoner # 18748-083, appeals the

district court’s dismissal of his 28 U.S.C. § 2241 petition as an

abuse of the writ.   Smith argues that the district court abused

its discretion in dismissing his habeas petition as the district

court did not address the merits of his prior habeas petitions.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-30494
                                -2-

Contrary to Smith’s argument, the district court addressed the

merits of one of Smith’s prior habeas petitions in which he

raised exactly the same issues as those raised in this petition.

See Smith v. Reno, No. 2:99-CV-2157 (W.D. La. May 22, 2000).

Smith’s failure to raise a new ground for habeas relief in this

habeas petition constitutes an abuse of the writ.     See United

States v. Tubwell, 37 F.3d 175, 178 (5th Cir. 1994).

     Smith argues that the issue whether his habeas petition is

an abuse of the writ is moot in view of the Supreme Court’s

decision in INS v. St. Cyr, 121 S. Ct. 2271 (2001).    In St. Cyr,

the Supreme Court held that habeas jurisdiction under 28 U.S.C.

§ 2241 was not repealed by the Antiterrorism and Effective Death

Penalty Act and Illegal Immigration Reform and Immigrant

Responsibility Act.   Id. at 2286.   The Supreme Court’s decision

in St Cyr did not change the law concerning abuse of the writ and

is inapplicable to the instant case.   Smith’s motion to subpoena

records is DENIED.

     AFFIRMED; MOTION TO SUBPOENA RECORDS DENIED.